 LOCAL PTS 08
    (05/18)

                              UNITED STATES DISTRICT COURT
                                           for
                                        Connecticut


U.S.A. vs. Candace Christine Rispoli                       Docket Number: 0205 3:18CR00005-001

                            Petition for Action on Conditions of Pretrial Release

COMES NOW Lisa van Sambeck, Probation Officer, presenting an official report upon the conduct of
defendant Candace Christine Rispoli, who was placed under pretrial release supervision by the Honorable
Sarah A.L. Merriam sitting in the court at New Haven, Connecticut, on the 19th day of January, 2018 under
the following conditions:

 Submit to supervision by and report for supervision to the USPO
 telephone number                           no later than
 ✔ continue or actively seek employment.
 ✔ surrender any passport to: Clerks office
 ✔ not obtain a passport or other international travel document.
 ✔ abide by the following restrictions on personal association, residence, or travel:

     Do not leave State of Connecticut without advance approval of USPO
 ✔ avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the

     investigation or prosecution including:
     Michael Miano
 ✔ get medical or psychiatric treatment:

     as directed by USPO
 ✔ not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. ¶ 802,
     unless prescribed by a licensed medical practitioner.
 ✔ not possess a firearm, destructive device, or other weapon
 ✔ submit to testing for a prohibited substance if required by the pretrial services office or supervising
     officer. Testing may be used with random frequency and may include urine testing, the wearing of a
     sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening
     testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
     accuracy of prohibited substance screening or testing.
 ✔ participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed

     by the pretrial services office or supervising officer.
 ✔ report as soon as possible, to the pretrial services office or supervising officer, every contact with law
     enforcement personnel, including arrests, questioning, or traffic stops.
    Do no open any bank accounts or lines of credit without the advance approval of the USPO

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
On November 20, 2018, Ms. Rispoli's urinalysis screen was positive for alcohol. Additionally, on November
26, 2018, she was given a breathalyser test which returned results of .261. On November 27, 2018, her


                                                     Page 1 of 2
 LOCAL PTS 08
    (05/18)
breathalyser results were .071. On December 6, 2018, a urinalysis test came back positive for alcohol and
Phencyclidine (PCP). On that same day she was given a breathalyser test which returned results of .111. On
December 10th and 11th, Ms. Rispoli admitted to drinking alcohol on the aforementioned dates.

The U.S. Probation Officer and Ms. Rispoli's substance abuse counselor have been working together to find
an appropriate level of care for Ms. Rispoli. She was enrolled and participating in Intensive Outpatient
Therapy (IOP) at Connecticut Renaissance located in Bridgeport, Connecticut. However, it has been
determined that Ms. Rispoli needs a higher level of care. She agreed to go to detox followed by admission into
an inpatient program. On December 11, 2018, Ms. Rispoli's father, Gary Rispoli drove her to Saint Vincent's
Hospital emergency room located in Bridgeport, Connecticut. She was admitted and accepted for a medical
detox. While there, Ms. Rispoli will work with hospital personal and U.S Probation to find an inpatient
treatment program. It is hoped that she will enter a program quickly, however, there may be a lapse in
treatment due to bed availability. Upon release from inpatient treatment, Ms. Rispoli will continue with
outpatient follow up care and interview for the Support Court Program located in Bridgeport, Connecticut.

 PRAYING THAT THE COURT WILL ORDER a modification of bond to include the condition of "no alcohol
                                                                                              use."
         ORDER OF COURT                                                                           I declare under penalty of perjury that the
Considered and ordered this 15th day of                                                           foregoing is true and correct
    January     , 20 19     and ordered filed                                                     Executed on                Dec 13, 2018
and made a part of the records in the above case.                                                                   Lisa van Sambeck
                          Digitally signed by Victor Bolden

Victor Bolden             DN: cn=Victor Bolden, o=District of Connecticut, ou=U.S. District
                          Court, email=victor_bolden@ctd.uscourts.gov, c=US
                                                                                                                  U.S. Probation Officer
                          Date: 2019.01.15 13:12:24 -05'00'

      U.S. District Judge/Magistrate Judge

                                                                                                      Place         Bridgeport, Connecticut


                                  Submit by Email                                                Print             Save As...




                                                                                              Page 2 of 2
